DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 15, 18-20, 22, and 27 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Barker et al. (US 5950769 A).
	Regarding claim 15, Barker et al. disclose:
An elevator system comprising: 
	an elevator shaft (shaft containing rails 69, 70, figure 5) extending in a first direction (top to 			bottom as shown in figure 5); 
	a rail (rail 70, figure 5) disposed in the elevator shaft that extends in the first direction of the 			elevator shaft (top to bottom as shown in figure 5) and has a rotatable rail portion (rails 			64, 65, figure 5) that is disposed at a stop floor (hatchway 37, figure 5) and is configured 			to rotate from a first orientation (up/down as shown in figure 5) parallel to the first 			direction, to a second orientation (left/right as shown in figure 5) perpendicular to the 			first direction that is a direction of extraction (rails 64, 65 rotate from the first direction 			to the second direction, which is perpendicular to the first direction, see dashed lines, 			figure 5); 
	an elevator car (cab 9, shown in figure 1) that rides on, and is displaceable along, the rail (70) in 			the first direction in the elevator shaft; and 
	a service vehicle (car frame 19, figure 5) configured to receive the elevator car located at the 			stop floor (floor shown in figure 5 at hatchway 37), by displacement of the elevator car 			into the service vehicle in the direction of extraction (right to left as shown in figure 5), 			wherein upon receiving the elevator car (9) the service vehicle is configured to extract 			the elevator car from the elevator shaft (frame 19 moves cab 9 away from the shaft 			containing rails 69, 70).   
	Regarding claim 18, Barker et al. further disclose:
wherein the service vehicle (19) comprises a first rail (rail 14, figure 5) that extends in the direction of 	extraction, the elevator car (9) being displaceable along the first rail into the service vehicle (19), 	and
wherein  the rail (70) in the elevator shaft is a second rail, in which the 5In re: PCT U.S. National StageAttorney Docket No. 170741P30USApplication of thyssenkrupp Elevator Innovation and Operations AGrotatable portion (64, 65) of the 		second rail in the second orientation is in alignment with the first rail of the service vehicle (rail 		64 aligns with rail 14 when rotated horizontally).  
	Regarding claim 19, Barker et al. further disclose:
wherein the elevator car (9) is displaceable along both of the rotatable rail portion (64, 65) of the second rail (70) in the second orientation, and along the first rail (14) of the service vehicle into the service vehicle (19).  
	Regarding claim 20, Barker et al. further disclose:
wherein the shaft is a first elevator shaft (shaft containing rails 69, 70), the elevator system further comprising a second elevator shaft (vertical shaft at location of car frame 19 in figure 5), wherein the elevator car is displaceable in the direction of extraction (right to left as shown in figure 5) along the rotatable rail portion (64, 65) of the second rail (70) in the second orientation of the rotatable rail portion between the first and second shafts.  
	Regarding claim 22, Barker et al. further disclose:
wherein the service vehicle (19) comprises a rail (70) that extends in the direction of extraction, the elevator car (9) being displaceable along the rail into the service vehicle (see figure 5).  

	Regarding claim 27, Barker et al. further disclose:
A method for extracting an elevator car (9) from an elevator shaft (shaft containing rails 69, 70) of an elevator system, which elevator shaft extends in a first direction (from top to bottom as shown in figure 5), the method comprising: 
	displacing the elevator car (9) in the elevator shaft, along a rail (70) extending in the first 			direction, to a stop floor (floor shown in figure 5 at hatchway 37); 
	rotating a rotatable rail portion (64, 65) of the rail located at the stop floor, from a first 				orientation (vertically top to bottom) parallel to the first direction, to a second 				orientation (left to right) perpendicular to the first direction in a direction of extraction;
	displacing the elevator car along the rotatable portion of the rail in the direction of extraction 			toward a service vehicle (19);
	displacing the elevator car into the service vehicle (19) at the stop floor in the direction of 			extraction (horizontally right to left, figure 5); and 
	extracting the elevator car (9) from the elevator shaft by use of the service vehicle (19) upon 				receipt of the elevator car in the service vehicle.  
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 	not identically disclosed as set forth in section 102, if the differences between the claimed invention 	and the prior art are such that the claimed invention as a whole would have been obvious before the 	effective 	filing date of the claimed invention to a person having ordinary skill in the art to which the 	claimed invention pertains. Patentability shall not be negated by the manner in which the invention 	was made.

	
	Claims 15-16 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US 5773772 A) in view of JP 2708273 B2 (henceforth referred to as JP ‘273).
	Regarding claim 15, McCarthy et al. teach:
An elevator system comprising: 
	an elevator shaft (local elevator L1, figure 1) extending in a first direction (vertically); 
	an elevator car (cab 101, figure 8) that is displaceable in the elevator shaft; and 
	a service vehicle (carriage 107, figure 8) configured to receive the elevator car located at the 			stop floor (transfer floor 26, figure 1), by displacement of the elevator car into the 			service vehicle (107) in the direction of extraction, wherein upon receiving the elevator 			car (101) the service vehicle is configured to extract the elevator car from the elevator 			shaft (L1).  
	McCarthy et al. do not teach: a rail with a rotatable rail portion.
	However, JP ‘273 teaches:  An elevator system comprising:
	a rail (elevating rail 20, figure 5) disposed in the elevator shaft (vertical passage 14, figure 2)that 			extends in the first direction (vertical) of the elevator shaft and has a rotatable rail 			portion (rotating rail 21, figure 5) that is disposed at a stop floor (traversing passage 16, 			figure 2) and is configured to rotate from a first orientation (vertical) parallel to the first 			direction, to a second orientation (horizontal) perpendicular to the first direction that is 			a direction of extraction (the horizontal direction is the direction of extraction for 			extracting the elevator car from the vertical shaft).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a rotatable rail as taught by JP ‘273 in the elevator system of McCarthy et al. for secure guidance of the elevator car during vertical translation and eventual horizontal movement onto the service vehicle. 
	Regarding claim 16, McCarthy et al. further teach:
wherein the first direction is vertical (vertical direction of L1) and the direction of extraction is horizontal (horizontal, from left to right as shown in figure 8).  
	Regarding claim 23, McCarthy et al. further teach:
wherein the service vehicle comprises a drive (LIM secondary 128, figure 8) configured to displace the service vehicle on the stop floor (“The transfer floor has linear induction motor (LIM) primary segments 60-67 disposed on the transfer floor; the carriage has a LIM secondary 128 thereon for propulsion.” Abstract, lines 4-7).  
	Regarding claim 24, McCarthy et al. further teach:
comprising a control system configured to control movement of the service vehicle at the stop floor (“A controller keeps track of the progress of the cabs from one elevator to another.” Abstract, lines 9-11).  
	Regarding claim 25, McCarthy et al. further teach:
wherein the service vehicle (107) comprises a sensor for scanning floor markings at the stop floor (col. 7, lines 62-67, “the carriages may be provided with rotary position transducers operable distinctively in the X and Y directions, and transfer the bit information thereof to the controller in the building, either by a radio type transmitter or through the wheel tracks or other conductors on the floor by means of brushes.”).  

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US 5950769 A) in view of Wan et al. (US 5799755 A, Applicant’s cited prior art).
	Regarding claim 21, Barker et al. teach:
The elevator system of claim 18.
	Barker et al. do not teach: A linear drive disposed on the first rail or second rail.
	However, Wan et al. teach:
further comprising part of a linear drive (linear motor primaries 59, 60, figure 3) disposed on at least one of the first rail (on bogey 28, see figure 6) or the second rail and configured to displace the elevator car (cab 13, figure 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate linear motor components as taught by Wan et al. in the elevator transfer system of Barker et al. to facilitate smooth movement of the elevator cab onto the service vehicle.

Response to Arguments
	Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive. On pages 7-8 of the Remarks, Applicant argues that prior art Wan et al. fails to disclose all of the limitations of amended claim 15. Examiner agrees that Wan et al. does not disclose every limitation of the currently amended claim 15 and the rejection over Wan et al. has been withdrawn. 
	In paragraphs 2-4 on page 9 of the Remarks, Applicant similarly argues that McCarthy et al. does not disclose all of the limitations of the now amended claim 15. Examiner agrees with this assessment, however, JP ‘273 teaches the limitations of the rotatable rail portion missing from McCarthy et al. as outlined in the rejection above. 
	From the bottom of page 9 through the second paragraph of page 11, Applicant argues that Barker et al. does not disclose all of the limitations of amended claim 15. Examiner respectfully disagrees. In the embodiment shown in figure 5 of Barker et al. the rotatable rail portion (64, 65) is in the elevator shaft, which is the area of travel of the cab on the right side of figure 5. The argument made by Applicant in paragraph 3, page 10 of the Remarks that the direction of the elevator shaft is a vertical direction is not commensurate with the scope of the claims. In Barker et al. the first direction (i.e. the direction of the elevator shaft) is horizontal. 
	In the last paragraph of page 10, Applicant argues that Barker et al. differs from the claimed subject matter in that the first orientation of the rotatable rail portion is not perpendicular to the second orientation of the rotatable rail portion. Examiner respectfully disagrees. The first orientation is as shown in figure 5 with the rotatable rail portion lining up with rails 70 from top to bottom of the page. The second orientation is represented by the dashed lines showing the rotation and ending with the rotatable rail portion (64, 65) lining up with rails 14, 15 in an orientation that is perpendicular to the first orientation.
	In the section regarding the rejection of claim 21 under 35 U.S.C. 103 Applicant argues that the combination of Barker et al. and Wan et al. is not obvious because Barker et al. does not disclose all of the limitations of the amended claim 15, from which claim 21 depends. Examiner respectfully disagrees as it has been shown that Barker et al. does disclose all of the limitations of the amended claim.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654